PER CURIAM:
Dennard Hutchinson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction in his sentence based on Amendment 750 to the U.S. Sentencing Guidelines Manual (2011). We have reviewed the record and hold the district court did not abuse its discretion in denying the relief Hutchinson sought. See United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010) (stating standard of review). Accordingly, we affirm for the reasons stated by the district court. See United States v. Hutchinson, No. 3:03-cr-00145-HEH-l (E.D.Va. Jan. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.